Proceeding to review a determination of the Board of Standards and Appeals of the City of New York. The determination sought to be reviewed granted an application pursuant to subdivisions (e) and (h) of section 7 of the Zoning Resolution of the City of New York for a variance to permit the erection and operation of a parking lot for more than five automobiles on a site which is partly in a business use district, but which is mostly in a residential use district, which residential part is landlocked, having no street frontage. The appeal is from an order which denied a motion to vacate the order of certiorari and annulled the determination of the board. Order reversed, with one bill of costs to appellants, motion to vacate order of certiorari granted, and determination confirmed, without costs. The variance was granted for a period of five years, subject to conditions and safeguards imposed by the board, which determined that the granting of the application under the circumstances disclosed would be in harmony with the general purpose and intent of the zoning resolution. The board appears to have acted upon a reasonable basis and on sufficient evidence to permit the exercise of its discretionary powers under subdivisions (e) and (h) of section 7, and since it acted within its jurisdiction, the determination may not be set aside. (Matter of Reed v. Board of Standards & Appeals, 255 N. Y. 126; Matter of Thomas v. Board of Standards & Appeals, 290 N. Y. 109; Matter of Riverside St. Clair Corp. v. Walsh, 131 Misc. 652; Matter of Vesell v. Walsh, 137 Misc. 806, affd. 225 App. Div. 742; Matter of Sima v. Board of Standards & Appeals, 278 App. Div. 785; Matter of Douglaston Civic Assn. v. Board of Standards & Appeals, 278 App. Div. 659, affd. 302 N. Y. 920.) Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur. [8 Mise 2d 969.]